 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ISABELLE FRANKLIN,                               No. 1:19-cv-00709-SKO
10                       Plaintiff,
11           v.                                        ORDER GRANTING IN PART
                                                       DEFENDANT’S EX PARTE APPLICATION
12    COMMUNITY REGIONAL MEDICAL                       TO MODIFY THE SCHEDULING ORDER
      CENTER,
13                                                     (Doc. 28)
                         Defendant.
14

15

16
            On October 7, 2019, Defendant filed an ex parte application requesting to extend the
17
     deadline to file its motion to compel arbitration from October 9, 2019, to November 12, 2019.
18
     (Doc. 28 at 4; see Doc. 26.) In view of the October 9, 2019 filing deadline, the Court entered a
19
     minute order directing Plaintiff to file her response in opposition by October 8, 2019. (Doc. 29.)
20
21   Plaintiff filed a response in opposition on October 8, 2019. (Doc. 30.)

22          For the reasons stated below, the Court GRANTS IN PART Defendant’s application and
23   EXTENDS the deadline for filing the motion to compel arbitration to October 23, 2019.
24
     I.     Background
25
            Plaintiff filed this class and collective action on May 20, 2019, under the Fair Labor
26
     Standards Act, 29 U.S.C. § 203 et seq., and various California labor code sections. (Doc. 1.) On
27

28   September 10, 2019, the Court held a scheduling conference in the case. (Doc. 24.) At the
 1   scheduling conference, Defendant requested that the Court delay entering a scheduling order and
 2   stay the case while Defendant prepared and filed a motion to compel arbitration, which Plaintiff
 3
     opposed. (See id.; Doc. 21.) Defendant stated that at some unspecified time after the complaint
 4
     was filed, it became aware of an arbitration agreement Plaintiff purportedly signed, and requested
 5
     on August 16, 2019, that Plaintiff provide Defendant with a copy of the agreement. (Doc. 21 at 4.)
 6

 7   Defendant stated that Plaintiff refused to provide the agreement voluntarily, so Defendant

 8   subpoenaed the agreement from the staffing company that had possession of it. (Id.) Defendant

 9   received the agreement on September 11, 2019. (See Doc. 25.)
10
             Plaintiff opposed an indeterminate stay of the case while Defendant filed a potential motion,
11
     as it would prejudice putative collective members because the statutes of limitations continue to
12
     run on their claims, and requested that the Court issue a scheduling order and decline to stay any
13
     part of the case. (Id. at 6–7.)
14

15           The Court continued the scheduling conference to September 13, 2019, to allow the parties

16   to attempt to agree on a stipulation staying the case, tolling the putative collective members’ claims,
17   and providing that Defendant would produce a class list to Plaintiff. (See Doc. 24.) The Court
18
     advised the parties that if they were unable to agree, a scheduling order would issue (as requested
19
     by Plaintiff) and the case would not be stayed. The parties were unable to agree on a stipulation,
20
     and the Court entered a scheduling order with dates limited to class certification on September 16,
21

22   2019. (Doc. 26.) The scheduling order gave Defendant until October 9, 2019, to file its motion to

23   compel arbitration, and set the deadline for amending pleadings for November 12, 2019, the

24   deadline for class certification discovery for June 8, 2020, the deadline for filing the motion for
25   class certification for July 8, 2020, and the hearing on the class certification motion for October 14,
26
     2020. (Id.)
27

28
                                                        2
 1   II.    Discussion
 2          On October 7, 2019, Defendant filed an ex parte application requesting to extend the
 3
     deadline to file its motion to compel arbitration. (Doc. 28.) Defendant states that at some point
 4
     after the Court issued the scheduling order, “a conflict arose that require[d] Defendant’s counsel to
 5
     withdraw and for new counsel to be retained.” (Id. at 5.) Defendant represents that this conflict
 6

 7   “prevents Defendant’s current counsel from preparing and filing the Motion to Compel

 8   Arbitration.” (Id.) Defendant states that immediately upon discovering the conflict, it took steps

 9   to retain new counsel, and that it is still in the process of engaging new counsel but needs additional
10
     time to do so. (Id.)
11
            Plaintiff opposes the application and requests that the Court decline to extend the October
12
     9, 2019, deadline at all. (Doc. 30.) If the Court grants the ex parte application, Plaintiff requests
13
     that the Court toll the statute of limitations as to all putative collective members as of October 9,
14

15   2019. (Id. at 2.) Plaintiff contends that Defendant has failed to justify ex parte treatment of its

16   request and has failed to show a threat of immediate or irreparable injury. (Id. at 3–4.) Plaintiff
17   contends that Defendant has also failed to show good cause to modify the scheduling order because
18
     it did not explain when the conflict arose and why the conflict prevents it from filing a motion to
19
     compel arbitration.    (Id. at 5.)   Plaintiff further contends that Defendant’s current counsel
20
     “presumably was in the process of drafting and finalizing its motion . . . when this sudden
21

22   emergency arose” and “[t]here is no reason Defendant cannot use this work . . . and timely meet

23   the deadlines imposed[.]” (Id.)

24          Requests to modify a scheduling order are governed by Rule 16(b)(4) of the Federal Rules
25   of Civil Procedure, which provides that a court may modify a scheduling order “only for good
26
     cause.” Rule 16(b)’s good cause inquiry focuses primarily on the movant’s diligence. Coleman v.
27
     Quaker Oats Co., 232 F.3d 10 1271, 1295 (9th Cir. 2000). A trial court may also consider prejudice
28
                                                        3
 1   to any opposing party in ruling on a motion to modify the scheduling order. Id. at 1295.
 2            As an initial matter, the Court finds that Defendant’s request is properly treated as an ex
 3
     parte application due to the impending deadline to file the motion to compel arbitration, despite
 4
     that Defendant’s counsel may have contributed to the “emergency” by failing to discover the ethical
 5
     conflict and file its request until two days before the deadline. Specifically, Defendant will suffer
 6

 7   irreparable injury if the deadline is not extended by being deprived of the opportunity to request to

 8   compel arbitration. Also, requiring Defendant to re-file the motion under Local Rule 230 and set

 9   it for hearing at least 28 days later would only cause further delay of the case—which Plaintiff
10
     seeks to avoid.
11
              As to the requested extension, the Court finds good cause for a brief extension of the
12
     deadline, but not to the extent requested by Defendant. Defendant has not explained the nature of
13
     the ethical conflict, when it arose, and why it prevents Defendant’s counsel from filing a motion to
14

15   compel arbitration. Defendant’s counsel has not requested to withdraw, and no substitution of

16   counsel has been filed. As Defendant’s current counsel of record, Defendant’s counsel retains the
17   obligation to abide by the Court’s deadlines until allowed to withdraw or substitute counsel.
18
              Nevertheless, to ensure that Defendant is not totally deprived of the opportunity to request
19
     to compel arbitration, and because the initial delay in filing the motion was partly caused by
20
     Plaintiff’s failure to voluntarily provide a copy of the arbitration agreement, the Court will extend
21

22   the deadline to file the motion to compel arbitration by 14 days, to October 23, 2019.1 All other

23

24
     1
       Plaintiff’s request to toll the claims of all putative class members from October 9, 2019, is denied without prejudice
25   to filing a stipulation or motion with supporting legal authority. Equitable tolling of the statute of limitations in an
     FLSA case “applies . . . when extraordinary circumstances beyond the plaintiff’s control made it impossible to file a
26   claim on time.” See Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999) (emphasis added). Plaintiff has not shown
     why a brief extension of a court-imposed deadline is an “extraordinary circumstance” making it “impossible” to file a
27   timely claim, or why the Court should toll the statute of limitations as to all potential putative collective members
     indiscriminately, as opposed to deciding the issue on an individualized basis as collective members attempt to opt-in.
28   See id.; cf. Coppernoll v. Hamcor, Inc., No. C 16-05936 WHA, 2017 WL 1508853, at *2–3 (N.D. Cal. Apr. 27, 2017).
                                                                 4
 1   deadlines in the scheduling order, (Doc. 26), remain unchanged.
 2

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    October 9, 2019                                 /s/   Sheila K. Oberto   .
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
